Name: Commission Regulation (EEC) No 2082/90 of 20 July 1990 fixing for the 1990/91 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy;  economic policy
 Date Published: nan

 No L 190/2521 . 7. 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2082/90 of 20 July 1990 fixing for the 1990/91 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (*) lays down the list of prices and amounts to be divided by the reducing coefficient of 1,001712 within the framework of the system for the automatic dismantlement of negative monetary compensatory amounts ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marketing year must take account of the ensuing reduction ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1202/90 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1206/90 (3) lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector, and thirdly, the need to ensure the normal marketing of fresh products for the various uses, including supply of the processing industry ; Whereas Article 4 (2) of Regulation (EEC) No 426/86 provides that the minimum price to be paid to producers for unprocessed dried figs shall be increased each month during a certain period of the marketing year by an amount corresponding to storage costs ; whereas, in fixing this amount, the technical storage costs and interest cost should be taken into consideration ; Whereas the minimum price to be paid to producers in Spain and Portugal and the production aid for the products obtained are to be determined as provided for in Articles 118 and 304 of the Act of Accession ; whereas the representative period for determining the minimum price is laid down in Council Regulation (EEC) No 461 /86 of 25 February 1986 laying down, on account of the acces ­ sion of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables (4) ; whereas the application of these provisions leads to the result that the minimum price and the aid to be fixed for Spain and Portugal are the same as those to be fixed for the other Member States ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production HAS ADOPTED THIS REGULATION : Article 1 For the marketing year 1990/91 : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for unprocessed dried figs of category C ; and (b) the production aid referred to in Article 5 of the same Regulation for dried figs of category C ; shall be as set out in the Annex. Article 2 The amount by which the minimum price for unpro ­ cessed dried figs is to be increased on the first of each month from September until June is hereby fixed at ECU 0,832 per 100 kilograms net of category C. For other categories the amount shall be multiplied by the coefficient applicable to the minimum price listed in(  ) OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 119, 11 . 5. 1990, p. 66. (3) OJ No L 119, 11 . 5. 1990, p. 74. (4) OJ No L 53, 1 . 3 . 1986, p. 15. O OJ No L 83, 30. 3 . 1990, p. 102. No L 190/26 Official Journal of the European Communities 21 . 7. 90 Annex I to Commission Regulation (EEC) No 2347/84 ('), as last amended by Regulation (EEC) No 2322/89 (2). furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 Where processing takes place outside the Member State in which the produce was grown, such Member State shall Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 162, 20. 6. 1984, p . 8 . O OJ No L 220, 29. 7. 1989, p. 6. Official Journal of the European Communities No L 190/2721 . 7. 90 ANNEX Minimum price to be paid to producers Product ECU/100 kg net,ex producer Unprocessed dried figs of category C 67,535 Production aid Product ECU/100 kg net Dried figs of category C 26,645